Citation Nr: 1021932	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  02-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for right hip 
disability.

5.  Entitlement to service connection for right leg 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
October 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for disabilities 
of the cervical spine, low back, right knee, right hip, and 
right leg.  The RO also increased the disability rating for 
service-connected right ankle fracture residuals from 10 
percent to 20 percent.

In June 2004, the Board remanded the case for the development 
of additional evidence.  In a March 2006 decision, the Board 
denied service connection for the cervical spine, low back, 
right knee, right hip, and right leg disabilities.  For each 
of those disabilities, the Board both denied service 
connection on a direct basis, and denied service connection 
for the disabilities as secondary to the service-connected 
right ankle disability.  The Board denied the Veteran's 
appeal for a rating higher than 20 percent for the right 
ankle disability.

The Veteran appealed the March 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2008 decision, the Court affirmed the Board's 
decision with respect to the rating for the right ankle 
disability, and affirmed the Board's denial of service 
connection on a secondary basis for the other claimed 
disabilities.  The Court set aside the Board's decision with 
respect to direct service connection for disabilities of the 
cervical spine, low back, right knee, right hip, and right 
leg, and remanded those claims for further proceedings.

At this time, the Board REMANDS the appeal to the RO.  VA 
will notify the appellant if further action is required.



REMAND

The Veteran has a service-connected disability of the right 
ankle, residual to a fracture he sustained during service in 
Okinawa.  He reports that he sustained the fracture when he 
fell a great distance, 25 to 50 feet, while rappelling in a 
training exercise.  He contends that in the same fall he also 
sustained injuries of the cervical spine, low back, right 
knee, right hip, and right leg.  He states that following the 
fall, he was hospitalized for treatment, and his right leg 
was placed in a cast.

The Veteran's claims file contains service treatment records, 
which were apparently received shortly after the Veteran 
filed his original 1968 claim for VA benefits.  Those records 
include records of follow-up treatment for a right ankle 
fracture.  The records also note that the Veteran reported 
experiencing a dislocated right knee and a dislocated 
vertebra one year prior to service.  

The records associated with the claims file do not include 
records of the original treatment of the right ankle 
fracture.  The Veteran indicates that he was stationed at 
Camp Schwab in Okinawa, and that he received treatment at a 
service medical facility there.  He states that the fall 
occurred in late 1964 or early 1965.  On his original 
application, he listed the date of the injury as March 14, 
1965.  An attempt to obtain any additional service treatment 
records should be made, as well as a request for hospital and 
clinical records from the base hospital at Camp Schwab.  In 
addition, service personnel records should be requested, as 
they may contain relevant information concerning limited duty 
profiles.

In 2001, the Veteran had a VA examination of his right ankle 
and his spine, and the examiner commented on the likely 
etiology of current upper and lower back disorders.  No VA 
physician has addressed the claims with respect to the 
Veteran's right knee, hip, and leg.  In the October 2008 
decision, the Court found that the Board had not addressed 
evidence of weakness in the Veteran's right lower extremity 
when denying the claim due to lack of evidence of current 
disability.  



On remand, the Veteran should have a new VA orthopedic 
examination, with review of the claims file, to determine 
whether the Veteran suffers from a diagnosed disability of 
the right knee, hip, and leg, and if so, whether such are 
related to the fall in service.  Moreover, if, and only if, 
additional service records are received which reflect 
complaints of cervical or low back pain, then a VA spine 
examination should be conducted to determine whether the 
spine disorders are related to service.

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claims on appeal.  Thus, on 
remand the RO should provide corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative 
a corrective notice pursuant to the Veterans 
Claims Assistance Act (VCAA) that includes 
an explanation of the information and 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal.

2.  Request, through official sources, any 
additional service treatment records that 
may be available.  In addition, a specific 
request for hospitalization records and 
clinical records for treatment of a 
fractured ankle sometime between January 
through March 1965 (and possibly beginning 
March 14, 1965) at the Camp Schwab base 
hospital in Okinawa, Japan.  All efforts 
to obtain the additional records should be 
noted in the claims file.  If additional 
records are not available, the RO should 
indicate whether further attempts to 
request such would be futile, and notify 
the Veteran of the unavailability of the 
records.  

3.  Request the Veteran's service 
personnel records through official 
sources.

4.  After completing the search for 
additional service records, and 
associating any additional records with 
the claims file, schedule the Veteran for 
a VA orthopedic examination to determine 
whether the Veteran suffers from any 
diagnosed disabilities of the right knee, 
right hip, and right leg, and if so, for 
an opinion as to whether such conditions 
are related to service.  The claims file 
must be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  

After examining the Veteran and reviewing 
the claims file, the examiner should 
provide diagnoses for any current 
disabilities of the right knee, right hip, 
and right leg that are present.  For each 
such disability, the examiner should 
express an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the current 
disability is causally related to the 
reported fall from a height of 25 to 50 
feet while rappelling during service.  If 
any current right knee disability is 
identified and found to be related to 
service, the examiner should then provide 
an opinion as to whether the disorder 
preexisted service (in light of the report 
in the service treatment records of a 
right knee dislocation occurring one year 
prior to service) and if so, 


whether such disorder underwent a 
permanent worsening beyond normal progress 
during service.  

A rationale should be provided for all 
opinions expressed.

5.  If, and only if, additional service 
records are received which reveal 
complaints of cervical spine or low back 
pain, then the Veteran should be afforded a 
VA spine examination to obtain an opinion 
as to whether his cervical and/or low back 
conditions are related to service.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  After examining the 
Veteran and reviewing the claims file, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that the 
current cervical spine and low back 
disabilities are causally related to the 
reported fall from a height of 25 to 50 
feet during service.

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


